Citation Nr: 0910460	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision, in which the RO, in 
pertinent part, granted service connection for right ear 
hearing loss and denied service connection for left ear 
hearing loss and for tinnitus.  The Veteran filed a notice of 
disagreement with regard to the denials of service connection 
for left ear hearing loss and for tinnitus; however, he only 
perfected an appeal with regard to service connection for 
tinnitus.


FINDINGS OF FACT

1.  While in service, the veteran likely had significant 
noise exposure while serving as a cook with the Navy for over 
19 years and he currently is service connected for hearing 
loss in the right ear that was incurred in service.

2.  The May 2005 VA examination report reflects the veteran's 
complaints of tinnitus, and the overall record tends to 
support a finding that the veteran's current bilateral 
tinnitus is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Initially, given the Board's favorable disposition of the 
veteran's claim for service connection for tinnitus, the 
Board finds that all notification and development action 
needed to fairly adjudicate this appeal has been 
accomplished.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that service connection is warranted.

Here, the record reflects that the Veteran served nearly 20 
years with the Navy as a cook.  In April 1972, he was treated 
for complaints of a right earache and an upper respiratory 
infection.  His right ear was full of wax.  In July 1972, he 
complained of not hearing well with a notation in the record 
of "check for wax removal."  Although neither his 
enlistment nor any other in-service treatment or examination 
report reflects complaints of tinnitus (ringing in the ears), 
September 1987 and August 1988 annual examinations and a June 
1989 retirement examination reveal hearing loss in the right 
ear meeting the provisions of 38 C.F.R. § 3.385 (2008).  As a 
result, in June 2005, the RO granted service connection for 
right ear hearing loss as incurred in service following a May 
2005 VA audio examination.

A May 2005 VA audio examination report reveals a history of 
military and civilian occupational and recreational noise 
exposure.  As a cook in the Navy aboard ship, the Veteran 
reported exposure to steam kettles, engine rooms and firing 
based on the location of the kitchen in the ship, along with 
exposure to noise during overhaul construction work on ships.  
He also worked as a cook after service.  The Veteran denied 
hunting or shooting after service.  He rode motorcycles while 
in service (and was injured in a motorcycle accident in 
October 1982) and after service, regularly using a helmet 
without any ear protection.  During the VA examination, the 
Veteran reported another motorcycle accident and a slight 
concussion about a year ago.  He denied ear surgeries or use 
of ototoxic medication.  The VA examiner reported that the 
Veteran gave a history of tinnitus with onset about six or 
seven years ago.  In response to whether the veteran's 
tinnitus was due to the same etiology as his hearing loss, 
the examiner opined that it is not as likely as not that 
tinnitus occurred during or as a result of military service.  
In support of this opinion, the examiner noted that there was 
no documentation of tinnitus in service and that the Veteran 
reported his tinnitus beginning six or seven years ago (post-
military) and he had had post-military noise exposure.  The 
examiner added that tinnitus is not time-locked to acoustic 
trauma exposure.

However, the Veteran stated in a September 2006 VA Form 9, 
that he told the VA examiner that his tinnitus began while on 
active duty, but that it became worse six or seven years ago.  
He added that he has had ringing in his ears ever since 
service but only recently was made aware that it was a 
disability that he could file for.  

For service connection, in-service noise exposure need not be 
the only source of acoustic trauma; it must only be a 
contributing source.  In Charles v. Principi, 16 Vet. App. 
370 (2002), the United States Court of Appeals for Veterans 
Claims determined that tinnitus is the type of disorder 
associated with symptoms capable of lay observation.  The 
veteran's representative, in a February 2009 informal hearing 
presentation, requested that the case be remanded to 
determine the etiology of the veteran's tinnitus.  But the 
Board feels that remand for another opinion is not warranted 
as the totality of the evidence, to include the veteran's 
credible assertions of in-service noise exposure and that he 
experienced tinnitus during and since service which recently 
had worsened, the nature of the disability, the fact that he 
is service-connected for right ear hearing loss, and 
affording him the benefit of the doubt on the question of in-
service injury and medical nexus, the Board concludes that 
the criteria for service connection for bilateral tinnitus 
are met.




ORDER

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


